REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KETNER GLOBAL INVESTMENTS, INC. (Name of small business issuer in its charter) 8711 Primary Standard Industrial Classification Code Number Nevada 20-4130012 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 1100 North University Avenue Suite 135 Little Rock, Arkansas With a copy to: Michael Stolzar, Esq 72207 Karlen & Stolzar, LLP (Zip code) 1 North Broadway, Suite 800 White Plains, New York 10601 (Address of principal executive offices) Issuer's telephone number: 1-800-280-8192 or 1-501-553-9198 (outside the U.S.) SEC File Number: 333-139015 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) (2) Proposed maximum aggregate offering price Amount of registration fee Common Stock offered by our Selling Stockholders 349,140 $ .50 $ 174,570 $ 18.69 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PROSPECTUS KETNER GLOBAL INVESTMENTS, INC. The selling shareholders are offering up to 349,140 shares of common stock. The selling shareholders will offer and sell their shares at $.50 per share until our shares are quoted on the OTC Bulletin Board, and, assuming we secure this qualification for quotation, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is December 31, 2006. TABLE OF CONTENTS Summary Information and Risk Factors 3 Use of Proceeds 7 Determination of Offering Price 7 Dilution 7 Selling Shareholders 7 Plan of Distribution 8 Legal Proceedings 9 Directors, Executive Officers, Promoters, and Control Persons 9 Security Ownership of Certain Beneficial Owners and Management 10 Description of Securities 11 Interest of Named Experts and legal matters 11 Disclosure of Commission Position on Indemnification for Securities Liabilities 11 Description of Business 11 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Description of Property 14 Certain Relationships and Related Transactions 14 Market for Common Equity and Related Stockholder Matters 14 Executive Compensation 16 FINANCIAL STATEMENTS 16 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Table of Contents SUMMARY INFORMATION AND RISK FACTORS You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Ketner Global Investments, Inc. was incorporated in the state of Nevada on December 30, 2005. On January 1, 2006, Ketner Global Investments, Inc. formally commenced operations at the address of 3904 Warwick, Colleyville, Texas 76034. On August 31, 2006, the company moved its corporate office to Little Rock, Arkansas. Our current address is 1100 North University Avenue, Suite 135, Little Rock Arkansas, 72207, and our phone number is 1-800-280-8192. Business We are an engineering and management consulting company providing services for, but not limited to, large scale manufacturing industries. Our clients are typically in the aircraft and automotive industries. We offer a complete cradle to grave consulting service that encompasses all disciplines of the Design, Engineering and Manufacturing process which specializes in the use of CADCAM (Computer aided design computer aided manufacturing). Some examples of the types of services our officers have offered in the past, and which Ketner Global Investments, Inc. intends to offer in the future but not limited too are as follows: Initial design and development in automotive styling studios including ‘Class A’ surface design and development, Wind tunnel model design and production, Sheet metal design for body in White, and conventional stampings, Numeric Control Programming for production, tooling, composite and conventional tooling and manufacturing methods, Interior aircraft design and development including follow through to manufacturing processes, Primary Structural Design for aircraft, plastic injection molding design and development including follow through to the manufacturing processes with accompanying tool design, Research and Development of practicality issues from new manufacturing processes, CADCAM support for CATIA (Computer aided three dimensional interactive application). We not only provide specific consulting work for these processes, but also offer a product lifecycle management as well. Our engineering services are not limited to the automotive and aircraft industry. The use of CADCAM technology today can be seen in many disciplines of the design and manufacturing processes, and Ketner Global Investments, Inc. has the ability through the company’s staff to accommodate almost any need in these types of environments. We also intend to invest in companies within these industries that we provide engineering consulting work. Currently, our primary revenue generation is done by consulting for these larger firms. On April 17, 2006 the company signed a contractto provide engineering consultingwork forDassault Falcon Jet, a major aircraft manufacturer in Little Rock Arkansas. The contract is a “Time and Material” type contract in which Ketner Global Investments, Inc. has been contracted to aid in the reduction of delivery times for aircraft produced at this facility by providing engineer consulting personnel that specialize in this field. We are: · An Engineering Consulting firm · Searching for investments in companies we provide consulting work · Seeking additional contracts in the engineering and manufacturing environments. Since our inception, we have devoted our activities to the following: · Developing our business plan for North and South American Markets · Providing Engineering consulting services · Pursuing additional Engineering Consulting Contracts · Developing our long term business strategies in the Global Market place Currently, 100% of the company’s revenue is being generatedby providing engineering consulting work forDassault Falcon Jet. If the company losses this customer, there is substantial doubt that the company can continue as a going concern. Our independent auditors have indicated that there is substantial doubt about our ability to continue as a going concern over the next twelve months. Table of Contents The Offering As of the date of this prospectus, we have 5,000,000 shares of common stock authorized, and 4,349,340 of common stock outstanding. The selling shareholders are offering up to 349,140 shares of common stock. The selling shareholders will offer and sell their shares at $.50 per share until our shares are quoted on the OTC Bulletin Board, and, assuming we secure this qualification for quotation, thereafter at prevailing market prices or privately negotiated prices. We will pay all expenses of registering the securities. We will not receive any proceeds of the sale of these securities. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. FOR THE YEAR ENDED DECEMBER 31, 2, 2005 (INCEPTION) TO DECEMBER 31, 2005 DECEMBER 31, 2006 2005 REVENUES $ 69,250 $ TOTAL OPERATING EXPENSES 148,359 INTEREST EXPENSE (NET) 1,796 TOTAL OTHER EXPENSE 33,281 NET LOSS $ (114,186 ) $ BALANCE SHEETS AS OF DECEMBER 31, 2 DECEMBER 31, 2006 2005 TOTAL ASSETS $ 83,556 $ 4,913 TOTAL LIABILITIES 108,799 4,833 ACCUMULATED DEFICIT (114,186 ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) (25,243 ) 80 TOTAL LIABILITIES, STOCKHOLDERS’ (DEFICIT) $ 83,556 $ 4,913 Risk Factors In addition to the other information provided in this prospectus, you should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock. All material risks are discussed in this section. Our common stock is not currently quoted on the OTCBB and no market may ever develop for our stock. We are a new and expanding company with limited revenues and a limited history of operations. Our poor financial condition raises substantial doubt about our ability to continue as a going concern. You will be unable to determine whether we will be able to continue to grow, be profitable, or continue as a going concern. We are a new and expanding company that as of December 31, 2006, has had limited cash generation, and had limited cash on hand. We have shown a net loss for the year ended December 31, 2006 of $114,186. We did raise $15,187 in cash from a private offering of our shares between January 2006 and September 2006 in order to commence operations. To stay and become more profitable we will need to continually secure and maintain contracts in our market place. We also hope to be able to raise additional funds from an offering of our stock in the future to expedite the company’s growth. We have no agreements, commitments or understandings in place concerning this type of offering. This offering may not occur, or if it occurs, may not raise the required funding to expedite the company’s growth. Table of Contents Our ability to continue as a going concern is dependent on our ability to continually secure and maintain contracts in our market place, however we may not be able to maintain and secure contracts in the future. Our independent auditors have indicated that there is substantial doubt about our ability to continue as a going concern over the next twelve months. Our limited history of operations, and limited available funds on hand could inhibit our ability to achieve our business plans. Because we have only a limited history of operations, an investor cannot determine if we will stay profitable, and continue as a going concern. We have a limited history of operations, and currently only have one contract. We currently generate all of our revenue from our contractto provide engineering consulting work forDassault Falcon Jet, and the loss of this single contract could eliminate all of our revenue sources. We may be unable to successfully implement our business plan as described. We will also be subject to all the risks, uncertainty and lack of standing generally associated with new enterprises. Despite the facts that our management team has experience in many faucets of our business, there can absolutely be no assurance that we will be able to survive and operate profitably in the highly competitive and rapidly changing business environment in which we intend to engage. We will be competing with others and perhaps more established companies endeavoring to provide similar services to our potential customers. Many of these organizations may be larger and possess greater resources, reputation and experience in our industry. Accordingly, there can be no assurance that we will be able to penetrate our market and operate profitable according to our business plan. We face risk associated with the investments we may make in other companies in accordance with our business plan set forth below. Should the companies in which we invest fail to do well or should their securities fail to appreciate in price or value, we may lose substantial funds from investments in these securities. We face risks associated with the marketing, and sale of our services internationally, and if we are unable to effectively manage these risks, it could impair our ability to expand our business abroad. We expect that the sales of our services to manufacturers and or clients internationally will be significant to our continued growth. It will require significant management attention and financial resources to successfully develop our international clients. In addition, the marketing and sales of our services internationally expose us to a number of markets with which we have limited experience. If we are unable to effectively manage these risks, it could impair our ability to grow our business abroad. These risks include: • Difficult and expensive compliance with the commercial and legal requirements of international markets, with which we may have only limited experience; • Inability to obtain, maintain or enforce intellectual property rights; • Encountering trade barriers such as tariffs, taxes and other restrictions and expenses, which could affect the competitive pricing of our services and reduce our market share in some countries; • Fluctuations in currency exchange rates relative to the United States dollar; • Difficulty in recruiting and retaining individuals skilled in international business operations; • Increased costs associated with maintaining international marketing efforts; • Difficulty of enforcing revenue collection internationally;and • Inability to develop, market, and sell our services in international markets due to, for example, third-party intellectual property rights. We expect that a large portion of our international sales will be denominated in United States dollars. As a result, increases in the value of the United States dollar relative to foreign currencies would cause our products to become less competitive in international markets and could result in limited, if any, sales and profitability. Because insiders control our activities, they may cause us to act in a manner that is most beneficial to them and not to outside shareholders, which could cause us not to take actions that outside investors might view favorably. Table of Contents Our executive officers, directors, and holders of 5% or more of our outstanding common stock beneficially own approximately 80% of our outstanding common stock. As a result, they effectively control all matters requiring director and stockholder approval, including the election of directors, the approval of significant corporate transactions, such as mergers and related party transaction. These insiders also have the ability to delay or perhaps even block, by their ownership of our stock, an unsolicited tender offer. This concentration of ownership could have the effect of delaying, deterring or preventing a change in control of our company that you might view favorably. Our management decisions are made by our founder and President, Mr. James Ketner, if we lose his services, our revenues may be substantially reduced. The success of our business is dependent upon the expertise of our President, Mr. Ketner. Because Mr. Ketner is essential to our operations, you must rely on his management decisions. Mr. Ketner will continue to control our business affairs after this filing. We have not obtained any key man life insurance relating to Mr. Ketner. If we lose his services, we may not be able to hire and retain another President with comparable experience. As a result, the loss of Mr. Ketner’s services could reduce our revenues. We have no written employment agreement or covenant not to compete with President Ketner. Because our common stock is considered a penny stock, any investment in our common stock is considered a high-risk investment and is subject to restrictions on marketability; you may be unable to sell your shares. We are subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Sales of our common stock under Rule 144 could reduce the price of our stock. There are 349,140 shares of our common stock held by non-affiliates and approximately 4,000,000 shares of our common stock held by affiliates Rule 144 of the Securities Act of 1933 defines as restricted securities. 349,140 of our shares being held by non-affiliates are being registered under this registration statement and will be available for sale when the registration statement is declared effective. All of our shares held by affiliates will be subject to the resale restrictions of Rule 144. In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least one year, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price. These restrictions do not apply to resale under Rule 144(k) for non-affiliates holding unregistered shares for at least two years. The availability for sale of substantial amounts of common stock under Rule 144 could reduce prevailing market prices for our securities. Because we do not have an audit or compensation committee, shareholders will have to rely on the entire board of directors, all of which are not independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors. Indeed, we do not have any audit or compensation committee. These functions are performed by the board of directors as a whole. All members of the board of directors are not independent directors. Thus, there is a potential conflict in that board members who are management will participate in discussions concerning management compensation and audit issues that may affect management decisions. Special Information Regarding Forward Looking Statements Some of the statements in this prospectus are “forward-looking statements.” These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, the factors set forth above under “Risk Factors.”
